Citation Nr: 0412219	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  99-14 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder, 
described as lower back pain.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In a December 2000 decision, the Board denied the veteran's 
claim for service connection for a low back disorder.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2001, the Court 
vacated the Board's decision and remanded the case to the 
Board for consideration of the Veterans Claims Assistance Act 
of 2000 (VCAA), which took effect in November 2000.  

In July 2002, the Board issued a decision denying entitlement 
to service connection for a low back disorder and indicating 
that the provisions of the VCAA had been met in this 
consideration.  The veteran again appealed the case to the 
Court.  The parties to the case filed a Joint Motion for 
Remand of the decision on the basis that the provisions of 
the VCAA pertaining to notification of information and 
evidence necessary to substantiate the claim were not met.  
In a February 2003 order, the Court granted the joint motion 
and vacated and remanded the Board's decision.

In June 2003, the Board remanded the claim for the issuance 
of a VCAA letter in compliance with the February 2003 Court 
order.  This matter is again before the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The United States Court of 
Appeals for Veterans Claims (Court) and the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
have provided guidance regarding the notice requirements 
mandated by the VCAA.

Here, while the veteran has received some notice of the VCAA, 
all the technical requirements of the Federal Circuit and the 
Court do not appear to be met.  The VCAA letter issued by the 
RO in June 2003 was possibly confusing where it referenced 
that the veteran needed to provide "new and material 
evidence."  This matter is a service connection claim and 
not a new and material evidence claim.  Thus, the veteran 
should receive notice in full compliance with all technical 
requirements.  

The veteran claims that his current low back disability began 
in service.  While there are no service medical records to 
review, a friend of the veteran, J.L., provided a statement 
that he served with the veteran from 1956 to 1958 and that 
the veteran complained of having low back trouble after 
injuring his back in two prior occasions during service.  
J.L. stated that he worked for a medical detachment unit and 
the veteran often asked him for pain medication for his low 
back problems.  It does not appear that an etiology opinion 
has been requested to determine whether the veteran's current 
low back disorder is related to his complaints of low back 
problems in service.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination in order to determine the 
nature, etiology, and extent of the veteran's disabilities.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take appropriate action 
(including issuance of a VCAA letter) to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  A record of his 
notification must be incorporated into 
the claims file.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the veteran's low back 
disorder, if any.  The claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  All necessary 
tests and studies should be conducted.  
The examining physician should render an 
opinion addressing whether it is at least 
as likely as not that any current low 
back disabilities were incurred in or 
aggravated during the veteran's period of 
active duty.  If arthritis is diagnosed, 
the examiner should opine as to whether 
the condition became manifest within the 
one-year presumptive period after 
service.  Detailed reasons and bases for 
all diagnoses and opinions should be 
provided including a discussion of 
evidence relied on for opinion.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim 
to include consideration of the all of 
the revisions and amendments to the 
criteria used to rate spine disabilities.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




